DETAILED ACTION

Applicant’s amendment and response received on 12/10/2020 has been entered. Claims 1-10 remain pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 
Claim Objections

The objection to claim 10 for informalities is withdrawn in view of applicant’s amendments to claim 10.

Claim Rejections - 35 USC § 112

The rejection of claims 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is maintained in part. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons set forth in detail below.
In view of applicant’s amendments to the claims and arguments the scope of enablement has been modified as follows: the specification, while being enabling for 1) an in vitro method of inhibiting the expression of a mutant Htt gene with at least 35 expanded CAG repeats in a mouse or human cell comprising administering to the cell in vitro at least one nucleotide encoding a fusion protein comprising a 5 finger ZFP 45643 with an F1 of SEQ ID NO:1, and F2 of SEQ ID NO:1, and F3 of SEQ ID NO1, and F4 of SEQ ID NO:2, and an F5 of SEQ ID NO:5, or a 5 finger ZFP 46025 with an F1 of SEQ ID NO:4, F2 of SEQ ID NO:1, and F3 of SEQ ID NO:2, and F4 of SEQ ID NO:3, and an F5 of SEQ ID NO5, and a KRAB repressor domain and 2) a method of treating a symptom of Huntington’s Disease in a human or mouse comprising administering by bilateral stereotactic injection an AAV9 encoding a fusion protein comprising the ZFP-KRAB repression domain of 1), does not reasonably provide enablement for inhibiting any mutant Htt gene with any number of CAG repeats using a ZFP-TF as claimed comprising any transcription repression domain, and/or the use of any means to deliver the ZFP-TF to an HD neuron in vivo.
The applicant argues that any Htt gene with 35 or more CAG repeats would be art recognized at the time of filing as a mutant Htt gene, citing from the instant specification. The applicant further argues that the specification provides working examples showing that the claimed ZFP-TF inhibit mutant HTT genes with 35 or more CAG repeats, citing working example 6 from the instant specification. Finally, the applicant argues that it was known to the skilled artisan at the time of filing that any repression domains could be used with the ZFP and further that any vector or nucleic acid disclosed in the specification would be used for delivery of the ZFP-TF, citing various paragraphs (18-20, 24, 26, 29, 126, 128-129 and 163) in the instant specification. The applicant concludes that the specification, particularly those cited, paragraphs, provides teachings to fully enable the scope of the claims. 
In response, it is first noted that the scope of enablement has been amended to include inhibition of mutant human or mouse Htt genes with 35 or more CAG repeats using a ZFP as claimed with a KRAB transcription repression domain. 
Second, claim 5, as amended, continues to read broadly on a method of providing to an HD neuron a ZFP-TF. The method as claimed encompasses delivery of a ZFP-TF to HD neurons in vitro or in vivo, where the ZFP-TF can be delivered in polypeptide form, or as any type of nucleic acid, and where the TF can be any TF. Dependent claims 6-8 identify effects of ZFP-TF in the HD neuron as reducing susceptibility to apoptosis, increasing ATP levels, or decreasing cell death. Dependent claim 9 further limits the “providing” step of claim 5 by reciting that the ZFP-TF is delivered intrastriatally to the HD neuron, and dependent claim 10 further limits claim 5 by reciting that the HD neuron is in a subject and that administration of the ZFP-TF treats or prevents HD in the subject. Note that claim 9 appears to read on in vivo administration as “intrastriatally” refers to administration to the striatum in the brain, but continues to read broadly on the “intrastriatal” administration of either protein or nucleic acid. The method of claim 10 reads on the administration of protein or nucleic acid anywhere in the subject using any means of administration. Thus, the methods of claims 5-10 are broad and read on in vitro methods, in vivo methods of affecting HD neurons, and in vivo methods of treatment and prevention of HD, all of which encompass the provision or administration of a ZFP-TF polypeptide or any form of nucleic acid encoding a ZFP-TF. 
As set forth in the rejection of record, the claims read specifically on two different zinc finger proteins set forth in Table I- a 5 finger ZFP 45643 with an F1 of SEQ ID NO:1, and F2 of SEQ ID NO:1, and F3 of SEQ ID NO1, and F4 of SEQ ID NO:2, and an F5 of SEQ ID NO:5, and a 5 finger ZFP 46025 with an F1 of SEQ ID NO:4, and F2 of SEQ ID NO:1, and F3 of SEQ ID NO:2, and F4 of SEQ ID NO:3, and an F5 of SEQ ID NO5. ZFP 45643 and ZFP 46025 are disclosed in the specification as binding to different contact nucleotide residues in same target site sequence (SEQ ID NO:6) in human and mouse Htt (specification, page 30, Table 2). The specification does not provide the source for the human and mouse Htt sequence comprising SEQ ID NO:6; however, the working examples clearly demonstrate that the target sequence for ZFP 45643 and ZFP 46025 is apparently present in mutated Htt alleles comprising expanded CAG repeats of at least 38 repeats and fusion proteins comprising ZFP 45643 and ZFP 46025 and a repressor KRAB domain are active against mutated Htt (48 CAG) but not against wild type Htt (17 CAG)-see for example Figures 8-12). 
The specification fails to provide sufficient guidance for the use of polypeptides or polynucleotides or pharmaceutical compositions comprising one or more polynucleotides encoding ZFP 45643 or ZFP 46025 or one or more AAV vectors encoding ZFP 45643 or ZFP 46025 to modify expression of mutant Htt in a cell in vitro or in vivo where the ZFP are not part of a fusion protein comprising a KRAB repressor domain. In addition, the specification does not provide an enabling disclosure for modifying expression of an Htt gene in neuronal cells in the brain, or specifically the striatum or for treating or preventing Huntington’s Disease by administering any polynucleotide encoding ZFP 45643 or ZFP 46025 or the ZFP45643 or 46025 polypeptides themselves by any route of administration to a subject. The working examples are limited to the use of mRNA polynucleotides or recombinant AAV encoding ZFP 45643 or ZFP 46025 fused to a KRAB repressor domain to inhibit the expression of mutant alleles of Htt with expanded CAG repeats in fibroblasts or neurons from HD afflicted humans in vitro and the use of an AAV encoding ZFP 45643 or ZFP 46025 fused to a KRAB repressor domain in neurons in the striatum of a mouse model of HD in which the mice carry a modified Htt allele comprising a human derived expanded CAG repeat sequence comprising 48 CAGs. In particular, the working examples demonstrate selective repression of mutant HD in human neurons in vitro and in neurons in the striatum of mouse in which AAV encoding ZFP 45643 or ZFP 46025 fused to a KRAB repressor domain have been administered by bilateral intrastriatal injection. Treated human HD neurons exhibited decreased apoptosis and increased intracellular ATP levels. HD model mice treated with AAV encoding ZFP 45643 or ZFP 46025 fused to a KRAB repressor domain exhibited repression of mutant Htt expression. The specification appears to prophetically teach that in vivo intrastriatal administration of the AAV leads to improved clinical symptoms in mice or humans, but does not provide any specific data. Thus, while demonstrating a single successful method of administration, intrastriatal injection, of a single AAV vector resulting in delivery and expression of the ZFP 45643-KRAB or ZFP 46025-KRAB to target cells in the brain and detection of mutant Htt repression, the specification does not provide sufficient guidance for alternate routes of delivery of any and all nucleotides or any AAV comprising the nucleotides encoding ZFP 45643-KRAB or ZFP 46025-KRAB or for the use of alternative transcription repression domains such that neurons in the striatum are targeted and the mutant Htt gene repressed. 
The applicant’s response simply points to various paragraphs within the specification as evidence that any repressor domain and any route of administration is enabled. Paragraph 108 (107 in applicant’s response) provide several examples of repression domains known in the prior art, and a number of other paragraphs, cited verbatim in the response, provide a general disclosure for the use of various vectors, including viral vectors for gene therapy. However, applicant’s argument seems to rest on the notion that disclosure alone is sufficient for enablement. However, the question of enablement is whether one of skill in the art could practice the full scope of applicant’s claimed methods without undue experimentation where the factors involved in the determination of undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims. See MPEP 2164, Ex parte Forman, 230 USPQ 546,547 (BPAI 1986)) and  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. In re Wands 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407. It is also noted that 35 U.S.C. § 112 requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. In re Fisher, 166 USPQ 18, 24 (CCPA 1970). The rejection of record provided an in depth analysis of the breadth of the claims, and the guidance provided by the specification, including the working examples which have been summarized above. The rejection of record further provided an analysis of the state of the prior art at the time of filing supported by the citation of references with teachings relevant to the practice of the instant method and dispositive in regards to the predictability or lack thereof of the instant methods as claimed. Applicant’s has not addressed the evidence of record set forth in the previous office action, which is reiterated below in the interests of compact prosecution. 
At the time of filing, Garriga-Canut et al. discloses the treatment of HD model mice with engineered ZFPs targeted to expanded CAG regions of mutant Htt (Garriga-Canut et al. (2012) PNAS, Early Edition, www.pnas.org/cgi/doi/10.1073/pnas.1206506109, pages 1-10). Garriga-Canut et al. teaches that targeting mutant Htt alleles in HD patients is essential since the Htt gene product is required for neuronal function and survival in the brain (Garriga-Canut et al, page 1). Garriga-Canut et al. also teaches despite intense research, there was no way as of the time of fling to stop or delay the progression of HD and that current treatments merely treated symptoms (Garriga-Canut et al., page 1). Garriga-Canut et al. was able to demonstrate a therapeutic effect on symptoms associated with HD in the mice utilizing intrastriatal injection of an AAV encoding an engineered ZFP-Kox-1 KRAB repressor fusion protein into the brain of HD model mice (Garriga-Canut, pages 6-8). Garriga-Canut et al., however, clearly demonstrates that the engineered ZFP, in the absence of a strong repressor domain, fails to significantly inhibit expression of mutant target Htt expression (Garriga-Canut, Figure 4). The teachings of Garriga-Canut et al. represent the state of the art for using engineered zinc fingers to target expanded CAG repeats in mutant Htt genes in vivo. Garriga-Canut et al. concludes from their studies that their results represent a proof of principle that zinc fingers can acutely repress mutant HTT in vivo via striatal injection, but that this methodology, while successful, required substantial optimization (Garriga-Canut et al., page 8). In fact, Garriga-Canut et al. states that prior to their experiments, “ ..repression in the brain by a synthetic transcription factor has never been reported. It was unknown whether sufficient levels of protein could be produced after in vivo delivery to see any repression, whether transcription repression would be sufficient to reduce protein levels, and whether such constructs would show acute toxicity” (Garriga-Canut et al., pages 7-8). Thus, Garriga-Canut et al., which represents the state of the art at the time of filing, clearly teaches that the ability to achieve sufficient levels of protein after in vivo intrastriatal delivery of an AAV vector, the toxicity of such expression, and effectiveness of the expression of synthetic transcription factor on HD neurons in the brain were all unknown and thus unpredictable. Garriga-Canut et al. also provides evidence that substantial optimization was required to achieve sufficient expression and repression using their system, such that the it would have been predictable a priori whether other vectors, transcription factors and repression domains could be used to achieve any effect on the target neurons in vivo. Thus, it is maintained that the state of the art for using engineered zinc fingers to treat HD was neither well developed nor predictable at the time of filing, and Garriga-Canut et al. provides evidence for the difficulty in achieving any therapeutic effect on HD symptoms using engineered ZFP targeted to mutant Htt genes. 
Therefore, based on developing and unpredictable state of the art of ZFP therapy of HD at the time of filing, the teachings of Garriga-Canut et al. to the importance of avoiding the repression of wild type Htt gene expression when using engineered ZFP, the teachings of Garriga-Canut et al. that engineered ZFP targeting the expanded CAG repeat domain in mutant Htt fail to inhibit mutant Htt expression in absence of a fused strong repressor domain, the limitations of the working examples to a single route of administration of a single AAV in vivo, and the breadth of the claims, the evidence as a whole supports the conclusion that it would have required undue experimentation to practice the scope of the claims as written. 


The rejection of claims 3 and 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn over claims 3, 5-8, and 10 in view of applicant’s amendments to the claims, and maintained over claim 9. Applicant’s amendments to claim 9 and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the amendment to the claims overcomes the rejection. This is not agreed. Claim 9 has been amended to depend on claim 5 and recite, “wherein the ZFP-TF is intrastriatally administered to the HD neuron. Claim 5 has been amended to recite: “[a] method of rescuing a cellular phenotype in an HD neuron, the method comprising providing to the HD neuron a non-naturally occurring zinc finger protein transcription factor (ZFP-TF)..”.  However, as discussed in the rejection of record, intrastriatal administration refers to administration to a specific region of the brain, and the method of claim 5 as amended does not indicate that the HD neurons are in vivo, or present in a brain, or present in a subject. Thus, the method of claim 9 is confusing such that the metes and bounds of the method cannot be determined, since it is unclear whether applicant intends to limit the method of claim 9 and thus claim 5 to a method which takes place in a subject.  

Double Patenting

The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,435,441, hereafter referred to as the ‘441 patent, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive. 
The applicant argues that the rejection is improper because no improper timewise extension could result from allowance of the instant case because it claims priority to the parent application which issued as U.S. Patent No. 10,435,441. This argument is not persuasive. As set forth in MPEP 804:
A rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re White, 405 F.2d 904, 160 USPQ 417 (CCPA 1969); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964). A double patenting rejection also serves public policy interests by preventing the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). 
Particularly relevant to the instant rejection in which the patent claims are a species of the instant broader/genus claims, MPEP 804 continues by stating:
The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
MPEP 804 also clearly points out that obviousness type double patenting is proper between applications filed on the same day or entitled to the same priority date. See MPEP 804. See also In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and a nonstatutory double patenting rejection is proper. Finally, applicant is reminded that patent term is not fixed at 20 years, but is rather subject to both patent term extensions or adjustments for delays within the USPTO under 35 U.S.C. 154 for utility and plant patents issuing on applications filed on or after June 8, 1995. See MPEP 2710. Therefore, for the reasons set forth above, the rejection of record stands.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633